UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2010 Commission File No. 0-18370 MFRI, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3922969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7720 N. Lehigh Avenue,Niles, Illinois 60714 (Address of principal executive offices) (Zip Code) (847) 966-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this FORM 10-K or any amendment to this FORM 10-K.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 ofThe Exchange Act)Yes ¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant (the exclusion of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant) was $33,201,258 based on the closing sale price of $6.00 per share as reported on the NASDAQ Global Market on July 31, 2009. The number of shares of the registrant’s common stock outstanding at April 8, 2010 was 6,836,433. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for the 2009 Annual Meeting of Stockholders are incorporated by reference into Part III. FORM 10-K CONTENTS JANUARY 31, 2010 Item Page Part 1 1. Business 1 Piping Systems Business 2 Filtration Products Business 3 Industrial Process Cooling Equipment Business 4 Other Business 6 Employees 6 International 6 Executive Officers of the Registrant 6 1A. Risk Factors 7 1B. Unresolved Staff Comments 9 2. Properties 9 3. Legal Proceedings 10 4. Submission of Matters to a Vote of Security Holders 10 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 6. Selected Financial Data 12 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 7A. Quantitative and Qualitative Disclosures About Market Risk 22 8. Financial Statements and Supplementary Data 22 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 9A. Controls and Procedures 22 9B. Other Information 23 Part III 10. Directors, Executive Officers and Corporate Governance 23 11. Executive Compensation 23 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 13. Certain Relationships and Related Transactions, and Director Independence 24 14. Principal Accountant Fees and Services 24 Part IV 15. Exhibits and Financial Statement Schedules 24 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 25 Report of Independent Registered Public Accounting Firm 26 Signatures 51 PART I Forward Looking Statements Statements in this Form 10-K that are not historical facts, so-called “forward-looking statements,” are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that all forward-looking statements involve risks and uncertainties, including those detailed in MFRI’s filings with the Securities and Exchange Commission (“SEC”).See “Risk Factors” in Item 1A. Item 1.BUSINESS MFRI, Inc., collectively with its subsidiaries (“MFRI”, the “Company” or the “Registrant”), is engaged in the manufacture and sale of products in three distinct business segments:piping systems, filtration products and industrial process cooling equipment.Corporate and other includes the installation of heating, ventilation and air conditioning (“HVAC”) systems.The Company’s fiscal year ends on January 31.Years and balances described as 2009 and 2008 are the fiscal years ended January 31, 2010 and 2009, respectively.In the year ended January 31, 2010, no customer accounted for 10% or more of the Company's net sales. Information with respect to the Company's business segments is included in the following discussions of the separate business segments and in the financial statements and related notes thereto. MFRI, Inc.’s Operating Units All subsidiaries shown are, directly or indirectly, wholly owned by MFRI, Inc. except Bayou Perma-Pipe Canada, Ltd. Available Information The Company files with, and furnishes to the SEC, reports including annual meeting materials, annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, as well as amendments thereto.The Company maintains a website www.mfri.com.These reports and related materials are available free of charge as soon as reasonably 1 practicable after the Company electronically delivers such material to the SEC.These materials can be found on the website under: Investor’s Center — SEC Filings.The information on the Company’s website is not part of this annual report on Form 10-K, and is not incorporated into this or any other filings by the Company with the SEC. Piping Systems Business Products and Services.The Company engineers, designs, manufactures and sells specialty piping systems and leak detection and location systems.Piping systems include (i) industrial and secondary containment piping systems for transporting chemicals, hazardous fluids and petroleum products, (ii) insulated and jacketed district heating and cooling (“DHC”) piping systems for efficient energy distribution to multiple locations from central energy plants, and (iii) oil and gas gathering flow and long lines for oil and mineral transportation.The Company's leak detection and location systems are sold with many of its piping systems, and on a stand-alone basis to monitor areas where fluid intrusion may contaminate the environment, endanger personal safety, cause a fire hazard, impair essential services or damage equipment or property. The Company's piping systems are frequently custom fabricated to job site dimensions and/or to incorporate provisions for thermal expansion due to varying temperatures.This custom fabrication helps to minimize the amount of field labor required by the installation contractor.Most of the Company's piping systems are produced for underground installations and, therefore, require trenching, which is done by unaffiliated installation contractors. Marketing.The Company's piping systems customer base is industrially and geographically diverse.In the United States of America (“U.S.”), the Company employs a national and regional sales managers who use and assist a network of independent manufacturers' representatives, none of whom sells products that are competitive with the Company's piping systems.Globally, the Company employs a direct sales force as well as an exclusive agent network for several countries in the Middle and Far East to market and sell products and services. Recent Development.The Company continues to seek market potential around the world to grow volume and profitability.In October 2009, the piping systems business, in joint venture with The Bayou Companies, Inc., a subsidiary of Insituform Technologies, Inc., completed a 12.25 million Canadian dollar acquisition of Garneau, Inc’s pipe coating and insulation facility and associated assets located in Camrose, Alberta, Canada, which provides the Company the opportunity to sell product to the growing oil sands market. Patents and Trademarks.The Company owns several patents covering its piping and electronic leak detection systems.The patents are not material either individually or in the aggregate to the overall business because the Company believes sales in the business would not be materially reduced if patent protection were not available.The Company owns numerous trademarks connected with its piping and leak detection systems business including the following: Perma-Pipe®, Chil-Gard®, Double Quik®, Escon-A®,
